Appeal from judgment, Supreme Court, New York County (William A. Wetzel, J.), entered on or about June 13, 2003, dismissing the challenge to respondent’s determination that the petition for administrative review of an order that petitioner’s apartment was no longer subject to the Rent Stabilization Law and Code, and that the fair market rent was $2,000 per month, unanimously dismissed as untimely, without costs. Order, same court and Justice, entered February 24, 2006, which denied petitioner’s motion for leave to appeal from the June 13, 2003 disposition, as untimely, unanimously affirmed, without costs.
Inasmuch as petitioner received a copy of the judgment with a notice indicating its date of entry, the IAS court did not err in denying his motion for leave to appeal on the basis that it was untimely (see Norstar Bank of Upstate NY v Office Control Sys., 78 NY2d 1110 [1991]). In view of that untimeliness, we need not address the merits. Concur—Mazzarelli, J.E, Saxe, Marlow, McGuire and Kavanagh, JJ.